DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 6/21/2022 has been entered and made of record.
Application Status 
Claims 5, 12, and 17 were canceled. 
Claims 1-4, 6-11, 13-16, and 18-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patent 10,666,923, has been reviewed and was approved.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is a processing unit in claims 1, 13, and 18. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-4, 6-11, 13-16, and 18-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an imaging system comprises a processing unit and two cameras that are located at two different positions. Profile configurations of two cameras are not identical. The processing unit receives images captured by two cameras then it processes these images based on  geometrical differences due to parallax from different capture positions and according to differences of one or more differing imaging parameters in order to produce first and second processed images.  The one or more differing imaging parameters include at least a difference in lens distortion profiles between the first and second cameras or a difference in camera distortion profiles between the first and second cameras, wherein the first camera has a camera distortion profile or a first lens of the first camera has a lens distortion profile with increased magnification in a first zone of a field of view, and the second camera has a camera distortion profile or a second lens of the second camera has a lens distortion profile with increased magnification in a second zone of the field of view. The second zone is different than the first zone.  The processing unit also creates a combined image. The creating of the combined image is based on at least one of a combine information from the first output image outside of the first zone of the field of view with information that having increased magnification from the second camera, or a combine information from the second output image outside of the second zone of the field of view with information having increased magnification from the first camera. Moreover, the processing unit is further configured to pre-store difference information regarding the difference in the field of view of each of the first and second cameras, to receive manual input of difference information from a user, or to receive the difference information from the first and second cameras written in a marker and/or metadata.   A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited.
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 3/22/2022 for details.  During the interview conducted on 3/1/2021, the Examiner proposed the Applicant to include limitations of claim 5 into all independent claims in order to place the application in an allowable condition. Please see the interview mailed out on 3/8/2021 for details. The Applicant, however, rejected the Examiner’s proposal at that time.  On the other hand, in a Request for Continued Examination filed on 6/21/2022, the Applicant included this proposal.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all applied references to arrive in the context of the claimed invention.  As a result, claims 1-4, 6-11, 13-16, and 18-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488